                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN


In re:

Carolyn C. Doss                                     Case No.    13-58017-TJT
                                                    Chapter     7


                   ORDER FOR PAYMENT OF UNCLAIMED FUNDS


         Upon application and in accordance with the provisions of 28 U.S.C. Section
2042, that following a review of the sufficiency of the Affidavit of Claimant information
that the claimant is properly entitled to said funds, and that the U.S. Attorney for the
Eastern District of Michigan was provided a copy of this application with a proof of
service attached to the application,


         IT IS ORDERED that the Clerk of the U.S. Bankruptcy Court remit the sum of
Five Thousand Four Hundred ninety-two and 57/100 dollars ($5,492.57) of unclaimed
funds held in the U.S. Treasury to:


                                   Dilks & Knopik, LLC
                                   35308 SE Center Street
                                   Snoqualmie, WA 98065



Signed on August 08, 2019




   13-58017-tjt    Doc 75    Filed 08/08/19   Entered 08/08/19 15:59:36      Page 1 of 1
